Opinion by
Dallinger, J.
In accordance with stipulation of counsel and on the authority of Abstract 47141 the articles in question were held dutiable at the rate of 3 cents per pound but not less than 22)4 nor more than 45 percent ad valorem under the provision for “articles or wares not specially provided for, if composed wholly or in chief value of lead, but not plated with platinum, gold, or silver, or colored with gold lacquer, whether wholly or partly manufactured” in paragraph 397 as modified by T. D. 49753, as claimed.